                       Case 5:20-cv-05799-LHK Document 362 Filed 11/19/20 Page 1 of 7


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Sadik Huseny (Bar No. 224659)               CIVIL RIGHTS UNDER LAW
                   2       sadik.huseny@lw.com                       Kristen Clarke (pro hac vice)
                        Steven M. Bauer (Bar No. 135067)                 kclarke@lawyerscommittee.org
                   3       steven.bauer@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                     jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)             erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Ajay P. Saini (pro hac vice)
                       505 Montgomery Street, Suite 2000                 asaini@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Maryum Jordan (Bar No. 325447)
                       Telephone: 415.391.0600                           mjordan@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Pooja Chaudhuri (Bar No. 314847)
                                                                        pchaudhuri@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                         1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
                   9       melissa.sherry@lw.com                    Telephone: 202.662.8600
                        Richard P. Bress (pro hac vice)             Facsimile: 202.783.0857
               10          rick.bress@lw.com
                        Anne W. Robinson (pro hac vice)             Additional counsel and representation
               11           anne.robinson@lw.com                    information listed in signature block
                        Tyce R. Walters (pro hac vice)
               12          tyce.walters@lw.com
                        Gemma Donofrio (pro hac vice)
               13          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               14      Washington, D.C. 20004
                       Telephone: 202.637.2200
               15      Facsimile: 202.637.2201

               16                               UNITED STATES DISTRICT COURT
                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
               17                                     SAN JOSE DIVISION

               18      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               19                                     Plaintiffs,   PLAINTIFFS’ DISCLOSURE
               20                    v.                             STATEMENT AND CERTIFICATION
                                                                    OF INTERESTED ENTITIES OR
               21      WILBUR L. ROSS, JR., et al.,                 PERSONS [FED. R. CIV. P. 7.1; CIVIL
                                                                    L.R. 3-15]
               22                                     Defendants.
                                                                    Trial:   March 19, 2021
               23                                                   Time:    9:00 a.m.
               24                                                   Place:   Courtroom 8
                                                                    Judge:   Hon. Lucy H. Koh
               25

               26

               27

               28

                                                                                      CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     PLAINTIFFS’ DISCLOSURE STMT. AND CERT. OF
 SAN FRANCISCO
                                                                                INTERESTED PARTIES OR PERSONS
                        Case 5:20-cv-05799-LHK Document 362 Filed 11/19/20 Page 2 of 7


                   1                                    DISCLOSURE STATEMENT

                   2          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned, counsel of

                   3   record for Plaintiffs National Urban League, League of Women Voters, NAACP, and Black

                   4   Alliance for Just Immigration (“BAJI”), declares that those plaintiffs have no parent corporation

                   5   and do not issue any stock.

                   6                 CERTIFICATION OF INTERESTED ENTITIES OR PERSONS

                   7          Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the

                   8   named parties, there is no such interest to report with respect to Plaintiffs National Urban

                   9   League, League of Women Voters, NAACP, BAJI, Rodney Ellis, and Adrian Garcia.

               10             Plaintiffs Harris County, Texas; King County, Washington; City of Los Angeles,

               11      California; City of Salinas, California; City of San Jose, California; City of Chicago, Illinois;

               12      County of Los Angeles, California; Gila River Indian Community; and Navajo Nation are

               13      governmental entities. Therefore, Civil L.R. 3-15 does not apply to these entities.

               14

               15

               16

               17

               18

               19

               20
               21

               22

               23

               24

               25

               26

               27

               28
                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      1      PLAINTIFFS’ DISCLOSURE STMT. AND CERT. OF
 SAN FRANCISCO
                                                                                        INTERESTED PARTIES OR PERSONS
                        Case 5:20-cv-05799-LHK Document 362 Filed 11/19/20 Page 3 of 7


                   1   Dated: November 19, 2020               LATHAM & WATKINS LLP

                   2                                          By: /s/ Sadik Huseny
                                                                 Sadik Huseny
                   3
                                                              Sadik Huseny (Bar No. 224659)
                   4                                          sadik.huseny@lw.com
                                                              Steven M. Bauer (Bar No. 135067)
                   5                                          steven.bauer@lw.com
                                                              Amit Makker (Bar No. 280747)
                   6                                          amit.makker@lw.com
                                                              Shannon D. Lankenau (Bar. No. 294263)
                   7                                          shannon.lankenau@lw.com
                                                              LATHAM & WATKINS LLP
                   8                                          505 Montgomery Street, Suite 2000
                                                              San Francisco, CA 94111
                   9                                          Telephone: 415.391.0600
                                                              Facsimile: 415.395.8095
               10
                                                              Melissa Arbus Sherry (pro hac vice)
               11                                             melissa.sherry@lw.com
                                                              Richard P. Bress (pro hac vice)
               12                                             rick.bress@lw.com
                                                              Anne W. Robinson (pro hac vice)
               13                                             anne.robinson@lw.com
                                                              Tyce R. Walters (pro hac vice)
               14                                             tyce.walters@lw.com
                                                              Gemma Donofrio (pro hac vice)
               15                                             gemma.donofrio@lw.com
                                                              LATHAM & WATKINS LLP
               16                                             555 Eleventh Street NW, Suite 1000
                                                              Washington, D.C. 20004
               17                                             Telephone: 202.637.2200
                                                              Facsimile: 202.637.2201
               18
                                                              Attorneys for Plaintiffs National Urban League;
               19                                             League of Women Voters; Black Alliance for
                                                              Just Immigration; Harris County, Texas; King
               20                                             County, Washington; City of San Jose,
                                                              California; Rodney Ellis; Adrian Garcia; and
               21                                             the NAACP
               22
                       Dated: November 19, 2020               By: /s/ Jon M. Greenbaum
               23                                             Kristen Clarke (pro hac vice)
                                                              kclarke@lawyerscommittee.org
               24                                             Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
               25                                             Ezra D. Rosenberg (pro hac vice)
                                                              erosenberg@lawyerscommittee.org
               26                                             Ajay Saini (pro hac vice)
                                                              asaini@lawyerscommitee.org
               27                                             Maryum Jordan (Bar No. 325447)
                                                              mjordan@lawyerscommittee.org
               28
                                                              Pooja Chaudhuri (Bar No. 314847)

                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          2      PLAINTIFFS’ DISCLOSURE STMT. AND CERT. OF
 SAN FRANCISCO
                                                                            INTERESTED PARTIES OR PERSONS
                       Case 5:20-cv-05799-LHK Document 362 Filed 11/19/20 Page 4 of 7


                   1                                         pchaudhuri@lawyerscommittee.org
                                                             LAWYERS’ COMMITTEE FOR CIVIL
                   2                                         RIGHTS UNDER LAW
                                                             1500 K Street NW, Suite 900
                   3                                         Washington, DC 20005
                                                             Telephone: 202.662.8600
                   4
                                                             Facsimile: 202.783.0857
                   5
                                                             Attorneys for Plaintiffs National Urban League;
                   6                                         City of San Jose, California; Harris County,
                                                             Texas; League of Women Voters; King County,
                   7                                         Washington; Black Alliance for Just
                                                             Immigration; Rodney Ellis; Adrian Garcia; the
                   8                                         NAACP; and Navajo Nation
                   9                                         Wendy R. Weiser (pro hac vice)
                                                             weiserw@brennan.law.nyu.edu
               10                                            Thomas P. Wolf (pro hac vice)
               11                                            wolft@brennan.law.nyu.edu
                                                             Kelly M. Percival (pro hac vice)
               12                                            percivalk@brennan.law.nyu.edu
                                                             BRENNAN CENTER FOR JUSTICE
               13                                            120 Broadway, Suite 1750
                                                             New York, NY 10271
               14                                            Telephone: 646.292.8310
                                                             Facsimile: 212.463.7308
               15
                                                             Attorneys for Plaintiffs National Urban League;
               16                                            City of San Jose, California; Harris County,
                                                             Texas; League of Women Voters; King County,
               17
                                                             Washington; Black Alliance for Just
               18                                            Immigration; Rodney Ellis; Adrian Garcia; the
                                                             NAACP; and Navajo Nation
               19
                                                             Mark Rosenbaum (Bar No. 59940)
               20                                            mrosenbaum@publiccounsel.org
                                                             PUBLIC COUNSEL
               21                                            610 South Ardmore Avenue
                                                             Los Angeles, California 90005
               22                                            Telephone: 213.385.2977
                                                             Facsimile: 213.385.9089
               23

               24                                            Attorneys for Plaintiff City of San Jose

               25

               26

               27

               28

                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                         3       PLAINTIFFS’ DISCLOSURE STMT. AND CERT. OF
 SAN FRANCISCO
                                                                            INTERESTED PARTIES OR PERSONS
                        Case 5:20-cv-05799-LHK Document 362 Filed 11/19/20 Page 5 of 7


                   1                                          Doreen McPaul, Attorney General
                                                              dmcpaul@nndoj.org
                   2                                          Jason Searle (pro hac vice)
                                                              jasearle@nndoj.org
                   3                                          NAVAJO NATION DEPARTMENT OF
                                                              JUSTICE
                   4
                                                              P.O. Box 2010
                   5                                          Window Rock, AZ 86515
                                                              Telephone: (928) 871-6345
                   6
                                                              Attorneys for Navajo Nation
                   7
                       Dated: November 19, 2020               By: /s/ Danielle Goldstein
                   8                                          Michael N. Feuer (Bar No. 111529)
                                                              mike.feuer@lacity.org
                   9                                          Kathleen Kenealy (Bar No. 212289)
                                                              kathleen.kenealy@lacity.org
               10                                             Danielle Goldstein (Bar No. 257486)
               11                                             danielle.goldstein@lacity.org
                                                              Michael Dundas (Bar No. 226930)
               12                                             mike.dundas@lacity.org
                                                              CITY ATTORNEY FOR THE CITY OF
               13                                             LOS ANGELES
                                                              200 N. Main Street, 8th Floor
               14                                             Los Angeles, CA 90012
                                                              Telephone: 213.473.3231
               15                                             Facsimile: 213.978.8312
               16                                             Attorneys for Plaintiff City of Los Angeles
               17
                       Dated: November 19, 2020               By: /s/ Michael Mutalipassi
               18                                             Christopher A. Callihan (Bar No. 203010)
                                                              legalwebmail@ci.salinas.ca.us
               19                                             Michael Mutalipassi (Bar No. 274858)
                                                              michaelmu@ci.salinas.ca.us
               20                                             CITY OF SALINAS
                                                              200 Lincoln Avenue
               21                                             Salinas, CA 93901
                                                              Telephone: 831.758.7256
               22                                             Facsimile: 831.758.7257
               23                                             Attorneys for Plaintiff City of Salinas
               24

               25

               26

               27

               28

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          4       PLAINTIFFS’ DISCLOSURE STMT. AND CERT. OF
 SAN FRANCISCO
                                                                             INTERESTED PARTIES OR PERSONS
                        Case 5:20-cv-05799-LHK Document 362 Filed 11/19/20 Page 6 of 7


                   1   Dated: November 19, 2020               By: /s/ Rafey S. Balabanian
                                                              Rafey S. Balabanian (Bar No. 315962)
                   2                                          rbalabanian@edelson.com
                                                              Lily E. Hough (Bar No. 315277)
                   3                                          lhough@edelson.com
                                                              EDELSON P.C.
                   4
                                                              123 Townsend Street, Suite 100
                   5                                          San Francisco, CA 94107
                                                              Telephone: 415.212.9300
                   6                                          Facsimile: 415.373.9435

                   7                                          Rebecca Hirsch (pro hac vice)
                                                              rebecca.hirsch2@cityofchicago.org
                   8                                          CORPORATION COUNSEL FOR THE
                                                              CITY OF CHICAGO
                   9                                          Mark A. Flessner
                                                              Stephen J. Kane
               10                                             121 N. LaSalle Street, Room 600
               11                                             Chicago, IL 60602
                                                              Telephone: (312) 744-8143
               12                                             Facsimile: (312) 744-5185

               13                                             Attorneys for Plaintiff City of Chicago

               14      Dated: November 19, 2020               By: /s/ Donald R. Pongrace
                                                              Donald R. Pongrace (pro hac vice)
               15                                             dpongrace@akingump.com
                                                              Merrill C. Godfrey (Bar No. 200437)
               16                                             mgodfrey@akingump.com
                                                              AKIN GUMP STRAUSS HAUER & FELD
               17                                             LLP
               18                                             2001 K St., N.W.
                                                              Washington, D.C. 20006
               19                                             Telephone: (202) 887-4000
                                                              Facsimile: 202-887-4288
               20
                                                              Attorneys for Plaintiff Gila River Indian
               21                                             Community

               22      Dated: November 19, 2020               By: /s/ David I. Holtzman
                                                              David I. Holtzman (Bar No. 299287)
               23                                             David.Holtzman@hklaw.com
                                                              HOLLAND & KNIGHT LLP
               24                                             Daniel P. Kappes
               25                                             Jacqueline N. Harvey
                                                              50 California Street, 28th Floor
               26                                             San Francisco, CA 94111
                                                              Telephone: (415) 743-6970
               27                                             Fax: (415) 743-6910

               28                                             Attorneys for Plaintiff County of Los Angeles

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          5       PLAINTIFFS’ DISCLOSURE STMT. AND CERT. OF
 SAN FRANCISCO
                                                                             INTERESTED PARTIES OR PERSONS
                        Case 5:20-cv-05799-LHK Document 362 Filed 11/19/20 Page 7 of 7


                   1                                           ATTESTATION

                   2           I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this

                   3   document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred

                   4   in this filing.

                   5
                       Dated: November 19, 2020                     LATHAM & WATKINS LLP
                   6                                                By: /s/ Sadik Huseny
                                                                          Sadik Huseny
                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20
               21

               22

               23

               24

               25

               26

               27

               28

                                                                                             CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     6      PLAINTIFFS’ DISCLOSURE STMT. AND CERT. OF
 SAN FRANCISCO
                                                                                       INTERESTED PARTIES OR PERSONS
